Title: To George Washington from Alexander Contee Hanson, 9 September 1793
From: Hanson, Alexander Contee
To: Washington, George


          
            Sir,
            Annapolis Septr 9, 1793
          
          Having been informed, that the place of collector for the port of Annapolis will
            shortly be vacant, by the resignation of Mr Davidson, I take the liberty of recommending
            Mr Burton Whetcroft, as his successor. The very high
            opinion I entertain of this gentlemans merit has prompted me to advise him to become a
            candidate for an office, which will be compatible with his present employment of
            assistant, a principal clerk to the register of the court of chancery in Maryland, which
            he has held for more than eight years. During a great part of that time, he has
            conducted the whole business of the office, with perfect ability, with an attention and
            assiduity, which I have never known to be excelled, and with the approbation of all,
            with whom he has been concerned. Permit me, Sir, to assure you, that, in my opinion, his
            qualifications, behaviour, and reputation, are such, as might amply justify his
            appointment to a much higher office, than the one he sollicits; and that many of the
            most respectable citizens of Annapolis would be gratified by his success.
          I cannot, Sir, forbear to add a circumstance, which, I am persuaded, will plead in his
            behalf. Altho’ his income might be supposed hardly adequate for himself, an amiable
            wife, and an infant family, he has, for a considerable
            time past, entirely maintained both his aged parents, who have been reduced, solely by
            misfortune, from a comfortable and decent situation, to rely on his filial gratitude and
            affection. I have the honour to be, Sir, with the most profound veneration Your obedient
            Servant,
          
            A.C. Hanson
          
        